Citation Nr: 0408873	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  95-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected back disability.

2.  Entitlement to an effective date prior to September 11, 
1991 for the grant of service connection for a back 
disability.

(The issue of whether there was clear and unmistakable error 
(CUE) in the Board's July 30, 1999 decision, which determined 
that a December 1952 rating decision that denied service 
connection for a back disability did not contain CUE, will be 
the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
December 1945 and from September 1950 to October 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to the benefits sought.  

In December 1992, the RO denied entitlement to service 
connection for hypertension.  The veteran subsequently 
perfected this appeal.  A central office hearing before the 
undersigned was held in February 1999.  In July 1999, the 
Board remanded this issue for further development.  

In July 2001, the RO granted service connection for a back 
disability (characterized as degenerative arthritis of the 
lumbar spine with facet arthropathy and constant low back 
pain) and assigned a 40 percent evaluation effective 
September 11, 1991.  The veteran disagreed with the effective 
date and subsequently perfected an appeal of this issue.  A 
central office hearing before the undersigned was held in 
January 2003.

In March 2004, the Board granted a motion to advance the 
appeal on the docket.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

On review of the claims folder, it does not appear that VA's 
duty to notify pursuant to the VCAA has been satisfied with 
regard to the issues currently on appeal.  The claims folder 
contains various correspondence to the veteran, but such 
correspondence does not specifically advise the veteran of 
the evidence that is necessary to substantiate his claims; of 
the information and evidence he is responsible for providing; 
and of the evidence that VA will attempt to obtain.  
Consequently, a remand is necessary for compliance with the 
VCAA.

The veteran alleges that his hypertension is related to his 
service-connected back disability.  The record contains a 
December 1994 private medical opinion from Dr. Madden that 
suggests the veteran's current problems of being overweight 
and hypertension are possibly related to his back injury.  
The record also contains an August 2001 VA medical opinion 
which states that "[i]t is medically impossible for a 
[service-connected] back strain to cause [hypertension]"; 
however, the veteran was not examined and the opinion does 
not indicate that the veteran's claims folder was reviewed 
nor does it address the private etiology opinion.  Pursuant 
to the duty to assist, further medical examination and/or 
opinion is warranted.  See 38 C.F.R. § 3.159(c)(4) (2003).

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to substantiate his claims, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and probable etiology of his 
hypertension.  The veteran's claims 
folder should be available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
requested to provide an opinion as to 
whether 1) it is more likely than not 
(i.e. probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the veteran's 
currently diagnosed hypertension is 
related to his active military service or 
is proximately due to or the result of 
his service-connected back disability; 
and 2) if the veteran's hypertension is 
not proximately due to his service-
connected back disability, is it more 
likely than not (i.e. probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that there is a 
measurable degree of hypertension that 
would not be present but for the service-
connected back disability, and if so, 
what measurable degree of hypertension is 
due to the service-connected back 
disability.  The examiner is requested to 
comment on the December 1994 private 
medical opinion and the August 2001 VA 
medical opinion as appropriate.  All 
findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report.

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate 1) entitlement to 
service connection for hypertension, to 
include as secondary to or aggravated by 
the veteran's service-connected back 
disability; and 2) entitlement to an 
effective date prior to September 11, 
1991 for the grant of service connection 
for a back disability.  All applicable 
laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



